Case 3:19-cv-01226-L-AHG Document 21-20 Filed 11/12/19 PageID.4539 Page 1 of 4




  1   John W. Dillon (Bar No. 296788)
      Gatzke Dillon & Ballance LLP
  2
      2762 Gateway Road
  3   Carlsbad, California 92009
      Telephone: (760) 431-9501
  4
      Facsimile: (760) 431-9512
  5   E-mail: jdillon@gdandb.com
  6
      Attorney for Plaintiffs
  7

  8                           UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10

 11   MATTHEW JONES; THOMAS FURRH;                        Case No.: 3:19-cv-01226-L-AHG
      KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
 12   POWAY WEAPONS AND GEAR and                          Hon. M. James Lorenz and Magistrate
 13   PWG RANGE); NORTH COUNTY                            Judge Allison H. Goddard
      SHOOTING CENTER, INC.; BEEBE
 14   FAMILY ARMS AND MUNITIONS LLC                       DECLARATION OF MATTHEW
 15   (d.b.a. BFAM and BEEBE FAMILY                       BEEBE IN SUPPORT OF
      ARMS AND MUNITIONS); FIREARMS                       PLAINTIFFS’ MOTION FOR
 16   POLICY COALITION, INC.; FIREARMS                    PRELIMINARY INJUNCTION
 17   POLICY FOUNDATION; CALIFORNIA
      GUN RIGHTS FOUNDATION (formerly,
 18   THE CALGUNS FOUNDATION); and                        Complaint Filed: July 1, 2019
 19   SECOND AMENDMENT                                    Second Amended Complaint Filed:
      FOUNDATION,                                         November 8, 2019
 20
                                 Plaintiffs,
                                                          Date: Monday, December 16, 2019
 21   v.                                                  Time: 10:30 a.m.
 22
      XAVIER BECERRA, in his official                     Courtroom: Dept. 5B (5th Floor)
 23   capacity as Attorney General of the
      State of California, et al.,                        No oral argument should be heard
 24                                                       unless ordered by the Court
                                         Defendants.
 25

 26

 27

 28
                    DECLARATION OF MATTHEW BEEBE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01226-L-AHG Document 21-20 Filed 11/12/19 PageID.4540 Page 2 of 4




  1   I, Matthew Beebe, declare as follows:
  2
            1.     I have personal knowledge of the facts stated herein and, if called as a
  3

  4
      witness, could and would competently testify to such facts.

  5         2.     I am 39 years old, resident of Fallbrook, California. I am the owner and
  6
      operator of the federally-licensed firearms dealer, Beebe Family Arms and Munitions
  7

  8   (Beebe Arms), located at 1032 South Main Avenue, in Fallbrook, California 92028.

  9   As owner and operator of Beebe Arms, I am authorized to speak on behalf of the
 10
      company.
 11

 12         3.     Due to Defendants’ enforcement of the prohibition against selling,

 13   supplying, delivering, or giving possession or control of a firearm to any person under
 14
      21 years of age, and my fear of criminal prosecution, Beebe Arms has been directly
 15

 16   and adversely harmed by not being able to lawfully sell any firearm to young adults

 17   ages 18 to 20. For example, Beebe Arms has been forced to prevent Plaintiff Thomas
 18
      Furrh from purchasing a firearm for self-defense and other lawful purposes. Further,
 19

 20   Beebe Arms has been forced to prohibit, and has prohibited, other young adults ages
 21   18 to 20 from purchasing firearms and attending various firearms classes hosted by
 22
      Beebe Arms, or risk substantial criminal penalties. As a direct result, Beebe Arms has
 23

 24   sustained financial harm, injury, and losses from the sale of otherwise lawful goods
 25   and services. Beebe Arms brings this action on behalf of itself, and other similarly
 26
      situated licensed firearms retailers in California.
 27

 28
                                                       2
                    DECLARATION OF MATTHEW BEEBE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01226-L-AHG Document 21-20 Filed 11/12/19 PageID.4541 Page 3 of 4




  1         5.     California’s age-based gun ban also prevents Beebe Arms from offering
  2
      hunter education classes to adults ages 18 to 20 who wish to comply with Penal Code
  3

  4
      section 27510’s exemption. The exemption allows individuals over 18 to acquire long

  5   guns (e.g., shotguns, rifles) if they possess a valid, unexpired hunting license issued
  6
      by the Department of Fish and Wildlife; however, to obtain a hunter’s license, other
  7

  8   California laws require the prospective license holder to take a hunter education class.

  9   Consistent with California law, the hunter’s education class requires that students
 10
      handle and demonstrate the safe handling of a firearm.                     Because California’s
 11

 12   age-based gun ban prevents Beebe Arms from selling, supplying, delivering, or giving

 13   possession or control of a firearm to anyone under 21 years of age, Beebe Arms
 14
      cannot lawfully provide the necessary instruction because of the law’s prohibition on
 15

 16   possessing and controlling firearms – elements essential to the hunter education class.

 17         6.     Beebe Arms has had to deny numerous potential customers due solely to
 18
      their age from purchasing firearms and from taking any of our firearms education
 19

 20   courses. As long as this law is in effect, Beebe Arms is unlawfully forced to deny
 21   individuals their Second Amendment rights.
 22
            7.     Beebe Arms brings this case on behalf of itself, and as a representative of
 23

 24   a class of similar individuals consisting of licensed California retailers too numerous
 25   to individually name or include as parties to this action. They are licensed firearms
 26
      retailers in California that are injured because they are now prohibited from selling,
 27

 28   supplying, delivering, or giving possession or control of a firearm to any person under
                                                      3
                   DECLARATION OF MATTHEW BEEBE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01226-L-AHG Document 21-20 Filed 11/12/19 PageID.4542 Page 4 of 4




         21 years of age, who would otherwise be permitted to lawfully purchase, rent, possess,
     2
         control, and acquire firearms.
     3

     4
                I declare under penalty of perjury that the foregoing                   IS   true and correct.

     5   Executed within the United States on September 9_, 2019.
     6

     7

     8
                                                              Matthew eebe
     9

    10

    ll

    12

    13

    14

    15
    16

    17

    18

    19

    20

    21

    22
            /

    23

    24

    25

    26

    27

    28
                                                          4
                      DECLARATION O F MATTHEW B EEBE I N S UPPORT OF PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
